United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-525
Issued: September 15, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 13, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 23, 2008 regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether an overpayment of $4,386.71 was created due to payment of
compensation based on an incorrect pay rate; (2) whether the Office properly denied waiver of
the overpayment; and (3) whether the Office properly required repayment by deducting $200.00
every 28 days from continuing compensation.
FACTUAL HISTORY
The Office accepted that appellant sustained thoracic and lumbosacral sprains, and
muscle spasms, in the performance of duty on April 5, 2007. The reverse of the claim form
(CA-1) indicated that she stopped working on April 5, 2007 and that her annual pay rate was

$46,401.00 ($892.32 per week or $22.30 per hour). Appellant filed a claim for compensation
(Form CA-7) for disability commencing May 21, 2007. The reverse side of the claim form
reported her pay rate as $22.31 per hour as of April 5, 2007. The date appellant stopped work
was reported as April 6, 2007, with an hourly pay rate that is difficult to read; it could be read as
$22.31 or $27.31 per hour.
Commencing May 21, 2007, appellant began receiving compensation for wage loss based
on a weekly pay rate for compensation purposes of $1,092.40 per week, or $27.31 per hour based
on a 40-hour work week. Appellant returned to work at four hours per day on June 14, 2007 and
received compensation for the remaining four hours per day. The light-duty job offer reported
her pay rate as $22.31 per hour. Continuing compensation payments were issued based on a
weekly pay rate for compensation purposes of $1,092.40. In a letter dated December 17, 2007,
the employing establishment indicated that the annual pay rate for appellant’s grade, level and
step and the time of injury was now $47,051.00 (or $22.62 per hour).
A memorandum of telephone call (Form CA-110) indicated that the employing
establishment advised the Office that appellant’s pay rate on the date of injury was $22.31 per
hour. In a worksheet dated September 18, 2008, the Office indicated that the correct pay rate
should have been $22.31 per hour, or $892.40 per week. Using this pay rate for compensation
purposes, appellant should have received $19,573.31 in compensation for the period May 21,
2007 to August 1, 2008. The Office indicated that appellant had received $23,960.02.
By letter dated September 18, 2008, the Office advised appellant that it made a
preliminary determination that an overpayment of $4,386.71 was created from May 21, 2007 to
August 1, 2008 due to an incorrect pay rate. Appellant was advised that she was found not at
fault in creating the overpayment. As to waiver of the overpayment, the Office advised her that
she must complete an OWCP-20 (overpayment recovery questionnaire) and should attach
supporting documents, including income tax returns, bank account statements, bills, cancelled
checks and pay slips.
On October 16, 2008 the Office received a completed OWCP-20 form. By decision
dated October 23, 2008, it finalized its preliminary determination of a $4,786.71 overpayment of
compensation. As to waiver of the overpayment, the Office noted that the September 18, 2008
preliminary determination had advised appellant that under 20 C.F.R. § 10.438 her failure to
submit the requested information within 30 days would result in the denial of waiver. It stated,
“The claimant did not provide any supporting documents to Form OWCP-20. The information
provided was insufficient to justify waiving recovery of the overpayment.” With regard to
repayment, the Office found that $200.00 would be withheld from continuing compensation
payments.
LEGAL PRECEDENT -- ISSUE 1
Under 5 U.S.C. § 8101(2), “‘monthly pay’ means the monthly pay at the time of injury,
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater.…” The

2

monthly pay is deemed one-twelfth of the average annual earnings, as determined under 5 U.S.C.
§ 8114(d), and the weekly pay is one-fifty-second of the average annual earnings.1
ANALYSIS -- ISSUE 1
The appropriate date for determining the pay rate for compensation purposes is April 5,
2007, the date of injury and the date disability began. The probative evidence of record indicates
the pay rate at that time was $22.31 per hour, or $892.40 per week. The initial CA-7 form and
the light-duty job offer reported a pay rate of $22.31 per hour as of April 5, 2007, and the
employing establishment confirmed this amount in a September 18, 2008 telephone call.
On appeal, appellant stated that she was uncertain that she had been paid based on a pay
rate of $27.31 per hour. The record, however, does document that the compensation paid from
May 21, 2007 to August 1, 2008 was based on a pay rate of $27.31 per hour, or $1,092.40 per
week. All of the fiscal documents relating to payment of compensation commencing May 21,
2007 show a pay rate of $1,092.40 per week.
The Board accordingly finds that an overpayment of compensation was created in this
case. From May 21, 2007 to August 1, 2008 appellant was paid compensation based on an
incorrect pay of $1,092.40, instead of the correct pay rate of $892.40 per week. The Office
calculated that appellant was paid $23,960.02, but should have been paid $19,573.31, resulting in
an overpayment of $4,786.71.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act2 provides: “Adjustment or
recovery by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.”3 Since the Office found appellant to be
without fault in the creation of the overpayment, the Office may only recover the overpayment if
recovery would neither defeat the purpose of the Act nor be against equity and good conscience.
The guidelines for determining whether recovery of an overpayment would defeat the purpose of
the Act or would be against equity and good conscience are set forth in sections 10.434 to 10.437
of Title 20 of the Code of Federal Regulations.
According to section 10.436, recovery of an overpayment would defeat the purpose of the
Act if recovery would cause hardship because the beneficiary “needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary

1

See 5 U.S.C. § 8114(c). Under the Office’s regulations, the “pay rate for compensation purposes” is determined
pursuant to 5 U.S.C. § 8101(2) and 5 U.S.C. § 8114.
2

5 U.S.C. § 8101 et seq.

3

Id. at § 8129(b).

3

living expenses,” and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by the Office from data provided by the Bureau of Labor Statistics.4 For waiver
under the “defeat the purpose of the Act” standard, appellant must show that he needs
substantially all of his current income to meet current ordinary and necessary living expenses,
and that his assets do not exceed the resource base.5
ANALYSIS -- ISSUE 2
The Office did not make findings with respect to whether recovery would defeat the
purpose of the Act or would be against equity and good conscience. In this case the Office relies
on 20 C.F.R. § 10.438, which provides that failure to submit the “requested information” shall
result in denial of waiver. But the instant case is not a situation where the claimant did not
submit any financial information, or an incomplete OWCP-20.6 Appellant submitted a Form
OWCP-20 overpayment recovery questionnaire with information on income and expenses.
Office procedures note that documentation is requested in support of statements made on the
OWCP-20, and “if adequate documentation is not supplied, the [claims examiner] should
conference the case and request that additional documentation be submitted (or the Hearing
Representative should request additional documentation at the hearing).”7 If the Office felt there
was specific documentation needed with regard to the OWCP-20 statements, then it should have
advised appellant and provided an opportunity to submit the requested documentation. The
broad request for financial documents in the preliminary overpayment determination is not
sufficient notice to a claimant of the specific documents the Office may require based on a
review of the submitted overpayment recovery questionnaire.8
The Board finds the Office did not properly consider the issue of waiver. The case will
be remanded to the Office for proper adjudication of the waiver issue in accord with its
procedures. After such further development as the Office deems necessary, it should issue an
appropriate decision. In view of the Board’s finding on the waiver issue, it will not address the
repayment issue at this time.
CONCLUSION
The Board finds that the evidence establishes an overpayment of $4,786.71. The case is
remanded to the Office for proper consideration of the waiver issue.
4

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
5
6

See Robert E. Wenholz, 38 ECAB 311 (1986).

See T.S., 60 ECAB
(incomplete OWCP-20).

(Docket No. 08-1604, issued March 13, 2009); Madelyn Y. Grant, 57 ECAB 533 (2006)

7

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200(6)(a) (May 2004).
8

The Office may choose, for example, to consider the waiver issue solely based on the information provided in
the OWCP-20.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 23, 2008 is affirmed with respect to fact and amount of
overpayment, and set aside and remanded on the issue of waiver.
Issued: September 15, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

